DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious a well monitoring system comprising, in addition to the other recited “limitations or steps” of the claim, “a waveguide comprising a graphene barrier, wherein the graphene barrier is disposed on a circumference of the waveguide, the graphene barrier extending along a length of the waveguide, wherein the graphene barrier is configured to reduce hydrogen darkening of the waveguide via at least partially preventing hydrogen diffusion through the graphene barrier and into the waveguide.”
Regarding claim 10, the prior art fails to disclose or make obvious a method for applying a graphene barrier to a waveguide comprising, in addition to the other recited steps of the claim, “placing at least one layer of the material on a circumference of the waveguide between the cladding and the polymer buffer to form a graphene barrier, the graphene barrier extending along a length of the waveguide, and wherein the graphene barrier is configured to reduce hydrogen darkening of the waveguide via at least 
	Regarding claim 17, the prior art fails to disclose or make obvious a method for using a waveguide in a wellcomprising, in addition to the other recited steps” of the claim, “providing the waveguide, wherein the waveguide comprises a graphene barrier disposed on a circumference of the waveguide, the graphene barrier extending along a length of the waveguide, wherein the graphene barrier is configured to reduce hydrogen darkening of the waveguide via at least partially preventing hydrogen diffusion through the graphene barrier and into the waveguide, wherein the graphene barrier comprises a material selected from the group consisting of graphene, graphene oxide, and any combination thereof”
Regarding claim 21, the prior art fails to disclose or make obvious a waveguide comprising, in addition to the other recited features of the claim, “a graphene barrier, wherein the graphene barrier is disposed on a circumference of
the waveguide between the cladding and the polymer buffer, the graphene barrier extending along a length of the waveguide, wherein the graphene barrier is configured to reduce hydrogen darkening of the waveguide via at least partially preventing hydrogen diffusion through the graphene barrier.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akbari Khorami; Hamed (Publication No. U.S.  20160131622 A1) discloses a sensing device for spectroscopic detection of hydrogen peroxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN WYATT/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878